Exhibit 10.1

Retirement Agreement and Release for Kermit Crawford

This Retirement Agreement and Release (“Agreement”) is entered into between
Kermit Crawford (“”I” or “Employee”) and Walgreen Co., its parents,
subsidiaries, affiliated companies, predecessors, successors and assigns
(“Walgreens” or the “Company”), describing the application of certain
compensation, benefits, and other terms and conditions in connection with
Employee’s retirement from the Company. The parties agree as follows:

1. Retirement Date. The parties agree that Employee shall retire from employment
with the Company effective December 31, 2014 (the “Retirement Date”).

2. Parties. In consideration of and subject to the performance by Walgreens of
its obligations under the Walgreen Co. Executive Severance and Change in Control
Plan effective as of January 1, 2013, as amended from time to time before the
date hereof (the “Plan”), Employee hereby releases and forever discharges as of
the date hereof the Company and its respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (together with the Affirmation described
in Paragraph 3(b), the “General Release”). The Released Parties are intended to
be third-party beneficiaries of this General Release, and this General Release
may be enforced by each of them in accordance with the terms hereof in respect
of the rights granted to such Released Parties hereunder. Terms used herein but
not otherwise defined shall have the meanings given to them in the Plan.

3. Consideration.

(a) In exchange for Employee’s obligations to Walgreens under this Agreement,
including the General Release, Walgreens agrees to provide Employee the payments
and benefits set forth in the attached Exhibit A. Among the benefits listed in
Exhibit A, and in recognition of Employee’s service and dedication to Walgreens,
Employee will receive two years of base salary plus target bonus following his
Retirement Date, according to the terms of the Plan, which will be paid
following Employee’s separation from service, within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). In addition,
Employee will receive pro-rata vesting of the stock options, restricted stock
units and performance shares awarded under the 2013 Omnibus Incentive Plan and
Long-Term Performance Incentive Plan, each as amended, such that Employee shall
become vested in the number of shares set forth in Exhibit A. Further, in the
event of a Change in Control (as defined in the Plan) occurs prior to the
Projected Termination Date as finally determined (defined in Exhibit A)
(“Termination Date”), Employee shall receive such additional amounts and
benefits that he would have received under the Plan and his outstanding equity
awards as if he had a Termination of Employment for Good Reason during the
Post-Change Period.

(b) I understand that any payments or benefits paid or granted to me under
Section 4.01 of the Plan (other than the Accrued Obligations) represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in the Plan unless I
(i) execute this Agreement, and do not revoke this Agreement within the time
period permitted hereafter and (ii) execute the Affirmation and Additional
Release attached hereto as Exhibit B (the “Affirmation”) on or within 21 days
after the Retirement Date, and do not revoke the Affirmation within the
revocation period set forth in the



--------------------------------------------------------------------------------

Affirmation. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its Affiliates.

(c) In lieu of an Annual Incentive Award under Section 4.01(a)(ii) of the Plan
for the fiscal year in which his termination of employment occurs, Employee
shall receive a Pro-Rata Bonus based upon hisTarget Annual Incentive Award
calculated through the Termination Date.

4. General Release. Except as provided in paragraphs 6 and 19 below and except
for the provisions of the Plan which expressly survive my retirement with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company, including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters (all of the foregoing collectively
referred to herein as the “Claims”).

5. No Assignment of Claims. I represent that I have made no assignment or
transfer of any right, claim, demand, cause of action, or other matter covered
by paragraph 4 above.

6. Waiver of Rights. I agree that I hereby waive all rights to sue or obtain
equitable, remedial or punitive relief from any or all Released Parties of any
kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding (including but not limited to the Equal Employment
Opportunity Commission); provided, however, that I disclaim and waive any right
to share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding. Additionally, I am not waiving
(i) any right to the Accrued Obligations or any severance benefits to which I am
entitled under the Plan or this Agreement, (ii) any claim relating to directors’
and officers’ liability insurance coverage or any right of indemnification under
the Company’s organizational documents or otherwise, (iii) my rights as an
equity or security holder in the Company or its Affiliates, (iv) my rights under
any equity awards that survive termination of employment; or (v) my rights under
any retirement plan that is “qualified” under Section 401(a) of the Internal
Revenue Code of 1986.



--------------------------------------------------------------------------------

7. Class and Collective Action Waiver. In signing this General Release, I hereby
agree not to bring or participate in any class or collective action against the
Company and/or the other Released Parties that asserts, in whole or in part, any
claims that arose before I signed this Agreement, whether or not such claims (if
brought by me individually) are released by this Agreement.

8. Release Given Full Force and Effect. In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state or local statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
I would not have become a Participant in the Plan. I further agree that in the
event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by law. I further agree
that I am not aware of any pending claim of the type described herein as of the
execution of this General Release.

9. Non-Admissions. I agree that neither this General Release, nor the furnishing
of the consideration for this General Release, shall be deemed or construed at
any time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

10. Confidentiality. I agree not to use or disclose any Confidential
Information, as defined below, to any person or entity other than the Company,
either before or after the Termination Date, without the Company’s prior written
consent. Confidential Information means information not generally known by the
public about processes, systems, products or services, including proposed
products or services, business information, pricing, sales, promotions,
financial performance, know-how, or trade secrets of the Company.

11. Regulatory Disclosures. Any non-disclosure provision in this General Release
does not prohibit or restrict me (or my attorney) from responding to any inquiry
about this General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other regulatory organization or any governmental entity.

12. Knowledge of Potential Claims. I represent that I am not aware of any claim
by me other than the claims that are released by this General Release. I
acknowledge that I enter into this agreement despite understanding that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 4 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.



--------------------------------------------------------------------------------

13. Non-Disparagement. I agree that I will not make derogatory statements,
either written or oral, or otherwise disparage any Released Party or Walgreens
products or services, except as may be required by law. Nor shall I direct,
arrange or encourage others to make any such derogatory or disparaging
statements on my behalf. The Company agrees that no member of its executive
management team, human resources department or investor relations department
shall make derogatory statements, either written or oral, or otherwise disparage
me, except as may be required by law.

14. Non-Solicitation. I agree that for two years after my Retirement Date for
any reason, whether voluntary or involuntary:

(a) I will not directly or indirectly, solicit or otherwise encourage any
customer, potential customer, vendor, supplier, partner, PBM or referral source
of the Company with which I had direct contact or which I learned confidential
information regarding products or services at any time during the last two years
of my employment with the Company from ceasing or reducing the amount of
business it conducts with the Company;

(b) I will not, nor will I assist any third party to, directly or indirectly
(i) raid, hire, solicit, or attempt to persuade any employee of the Company or
any person who was an employee of the Company during the 6 months preceding the
termination of my employment with the Company, who possesses or had access to
confidential information of the Company, to leave the employ of the Company;
(ii) interfere with the performance by any such persons of their duties for the
Company; or (iii) communicate with any such persons for the purposes described
in items (i) and (ii) in this paragraph.

15. Return of Property. I agree that, no later than the end of my services under
the Consulting Services Agreement entered into concurrently herewith, I will
have returned all Company property, and no Company property will be retained by
me, regardless of the form in which it was acquired or held by me.

16. Cooperation. Subject to paragraphs 6 and 11 above, I agree to cooperate with
the Company and its agents and representatives during and in connection with all
litigation, potential litigation, internal or external investigations, and
business matters in which the Company is involved or may become involved,
subject to reimbursement of reasonable expenses incurred at the reasonable
request of Walgreens.

17. Repayment. I acknowledge that I am obligated to repay all Plan benefits to
the Company if I am rehired to a comparable position within 30 days of the
Retirement Date. If I am rehired more than 30 days after the Retirement Date, I
may keep Plan benefits equal to my weekly rate of pay multiplied by the number
of weeks between the Retirement Date and rehire date, but must repay the
remainder of Plan benefits to the Company. I further acknowledge that I am not
eligible for rehire until I make the repayment described herein.

All incentive compensation paid to Executive pursuant to this Agreement or
otherwise in connection with Executive’s employment with the Company shall be
subject to forfeiture recovery by Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time to
the extent the Board of Directors of the Company determines in good faith that
the adoption and maintenance of such policy is necessary to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or is otherwise required by the laws of the United
States.



--------------------------------------------------------------------------------

18. Consequences of Breach. I agree that Plan benefits are conditioned on my
compliance with all of my commitments set forth in this Agreement. In the event
of a material breach of this Agreement by me, the Company shall be entitled
to discontinue Plan benefits otherwise payable to me. In addition, I acknowledge
that the Confidentiality provisions of this Agreement and the Non-Competition
Agreements, as defined in paragraph 21 below, are necessary to enable the
Company to maintain its competitive position and any actual or threatened breach
of this covenant will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law. In the event of any actual or
threatened breach of these covenants, the Company shall be entitled to
injunctive relief, including the right to a temporary restraining order, and
other relief, including damages, as may be proper. The foregoing stipulated
damages and remedies of the Company are in addition to, and not to the exclusion
of, any other damages the Company may be able to prove.

19. No Future Waiver. Notwithstanding anything in this General Release to the
contrary, this General Release shall not relinquish, diminish, or in any way
affect any rights or claims arising out of any breach by the Company or by any
Released Party of the Plan that occurs after the date hereof. I further agree
that this General Release does not waive or release any rights or claims that I
may have, including under the Age Discrimination in Employment Act, which arise
after the date I execute this General Release.

20. Governing Law and Severability. Federal or state law within the State of
Illinois shall govern the validity, enforcement and interpretation of this
General Release notwithstanding any state’s choice of law provisions to the
contrary. In the event any portion of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

21. Complete Agreement. This Agreement constitutes the parties’ entire agreement
and cancels, supersedes, and replaces any and all prior proposals,
understandings, and agreements (written, oral or implied) regarding all matters
addressed herein, except Employee shall continue to be bound by all obligations
set forth in any prior agreements, undertakings, waivers and assignments
involving confidential information, inventions, non-competition,
non-solicitation, non-inducement, patents, copyrights, trademarks and other
intellectual property, and compliance with laws and policies, specifically
including but not limited to the Non-Competition, Non-Solicitation and
Confidentiality Agreement(s) executed by Employee in connection with one or more
Walgreens Restricted Stock Unit grants (the “Non-Competition Agreements”). With
respect to the Non-Competition Agreements, the Company and Employee acknowledge
and agree that the businesses that shall be considered “Competing Business
Lines,” as defined therein, shall be limited to the entities set forth on a list
provided by the Company to Employee concurrently with this Agreement. The terms
of this Agreement may not be altered or modified except by written agreement of
Employee and the Company. In connection with this Agreement’s acceptance and
execution, neither Employee nor the Company is relying on any representation or
promise that is not expressly stated in this Agreement.

22. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED



--------------------------------------------------------------------------------

TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF
1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED;

(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(c) THE COMPANY HAS ADVISED ME TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN
NOT TO DO SO OF MY OWN VOLITION;

(d) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

23. Counterparts and Facsimile Signatures. This Agreement may be executed in
counterparts which, taken together, constitute a single, enforceable instrument.

24. Full Knowledge and Authority to Sign. Other than as stated herein, Employee
and Walgreens attest that each of them has the authority to enter into this
Agreement (including the provisions set forth on Exhibit A hereto), that no
promise or inducement other than as stated herein has been offered for this
Agreement, that they are legally competent to execute this Agreement, and that
they accept the full responsibility therefor. Walgreens further acknowledges
that the individual set forth below has full corporate power and authority to
execute this Agreement on behalf of the Company and to bind the Company in all
respects.

Entered and Agreed to:

 

Dated: August 5, 2014      

/s/ Kermit Crawford

    Kermit Crawford     Walgreen Co. Dated: August 5, 2014     By:  

/s/ Kathleen Wilson-Thompson

      Kathleen Wilson-Thompson       Senior Vice President and CHRO



--------------------------------------------------------------------------------

EXHIBIT A

Summary of Estimated Benefits for Kermit Crawford

This is a summary of your separation benefits for which you are eligible.

It is only for planning purposes and may change as more current records become
available.

 

Last Day Worked (LDW)

  12/31/2014    Hire Date   4/16/1983 (31 years)   

Projected Termination Date *

  4/30/15    Age   55   

 

Paid Time Off (“PTO”)*    Your accrued unused PTO and banked vacation hours will
be paid to you in a lump sum within four (4) weeks of your termination date.
Severance    $3,300,000.00 (equal to 2X salary plus target bonus, gross amount)
Fiscal 2015 Bonus    FY 2015 bonus, to be pro-rated based on target through
Projected Termination Date, to be paid as soon as practicable following
Retirement date. Stock Options    Options become vested three years after grant
date.    Options awarded under the Executive Stock Option Plan:    Exercise
vested options within 60 months following the Termination Date or prior to
expiration date, whichever is earlier. Unvested options continue vesting for a
period of 60 months after the Termination Date. These options must be exercised
between the vesting date and the end of the 60 month period following the
Termination Date.

 

   

Grant Date

  

Options

Granted/

Outstanding

  

Grant Price

 

Status

  

Expiration Date

       9/1/2006    17,337    $49.46   Vested    9/1/2016      9/1/2007    26,403
   $45.07   Vested    9/1/2017      9/1/2008    23,552    $36.43   Vested   
9/1/2018      9/1/2009    30,778    $34.04   Vested    9/1/2019      1/14/2010
   3,745    $37.11   Vested    1/14/2020      9/1/2011    53,366    $35.65  
Vests 09/01/14    5 yrs from Term Date      11/1/2012    96,016    $35.50  
Not vested—to be fully vested as of Termination Date upon special agreement    5
yrs from Term Date     

 

Options awarded under the 2013 Omnibus Incentive Plan:

 

 

Unvested options will be deemed to have 1 year of additional service credit as
of the Termination Date. Exercise vested options within 1 year following
Termination Date; remaining unvested options are forfeited.

 

Grant Date

  

Options

Granted/

Outstanding

  

Grant Price

 

            Status             

       11/1/2013    84,291    $60.52  

Not vested because Termination Date is more than one year prior to the scheduled

vesting date – to be prorated

as of Termination Date upon

special agreement

    

 

Options may only be exercised during an open trading window.

 

 

Please refer to your Fidelity account (www.Fidelity.com) to view and/or exercise
your outstanding stock option awards. Detailed terms and conditions for each
award can be found in the Grant Agreement under the “grant details” link



--------------------------------------------------------------------------------

EXHIBIT A

 

Restricted Stock Units    RSUs become vested and distributed in shares of
Walgreen Co. stock after a three-year vesting period.    RSUs granted under the
Long-Term Performance Incentive Plan:    Unvested RSUs will be prorated based on
the number of full months worked in the vesting period and will be paid on the
six-month anniversary of the Termination Date.

 

   

Grant Date

  

RSUs Granted

  

            Status             

            8/15/2011    13,996.875   

Not vested—to be fully vested

as of Termination Date upon

special agreement

        9/1/2011    13,811.695    Vests 9/1/2014         11/1/2012    18,575.752
  

Not vested—to be fully vested

as of Termination Date upon

special agreement

        RSUs granted under the 2013 Omnibus Incentive Plan:   Unvested RSUs
vesting within 12 months of the Termination Date, will vest on the Termination
Date and will be paid on the six-month anniversary of the Termination Date.
Remaining RSUs are forfeited.    

Grant Date

  

RSUs Granted

  

            Status             

            11/1/2013    14,312.279   

Not vested because

Termination Date is more than one

year prior to scheduled

vesting date – to be prorated

as of Termination Date upon

special agreement

        Shares may only be sold during an open trading window.

 

Performance Shares    Typically, performance shares become vested and
distributed in shares of Walgreen Co. stock after the completion of a three-year
performance period.    Performance shares awarded under the Long-Term
Performance Incentive Plan    Upon special agreement, outstanding performance
shares will be prorated and settled as soon as administratively practicable
following termination of employment. Prorated shares will be determined based
upon the number of months completed in the performance period. Performance will
be at the levels noted for each award.

 

   

Grant Date

  

Contingent Award

  

            Status             

            9/1/2011    (target) 18,402    Vests 9/1/2014         11/1/2012   
(target) 28,902    Not vested (to be prorated)         Performance shares
awarded under the 2013 Omnibus Incentive Plan   Upon special agreement, prorated
shares will be settled as soon as administratively practicable following
termination of employment. Performance will be assumed to be 100% of target.    

Grant Date

  

Contingent Award

  

            Status             

            11/1/2013    (target) 23,358    Not vested (to be prorated)        
Shares may only be sold during an open trading window.



--------------------------------------------------------------------------------

EXHIBIT A

 

Profit Sharing Plan and Executive Deferred Profit Sharing Plan     

Your options for your account balance under the Profit Sharing Plan are:

 

•   choose to have your account distributed to you in monthly or annual
installments or a single lump sum, or

 

•   leave your money in the Plan and defer payment (and taxes) to some later
date, but you must begin receiving payments when you reach age 70 1⁄2, or

 

•   defer income tax, by rolling your Plan account balance into a new employer’s
plan (if allowed) or an IRA.

 

You will receive information regarding the timing and form of payment of your
current balance in the Executive Deferred Profit Sharing plan

 

Deferred Compensation/ Capital Accumulation      Payments from Walgreen Co.
Executive Deferred Compensation/Capital Accumulation Plans will start based on
the normal retirement distribution schedule. Other Benefits      If you are
currently enrolled in Walgreens 2014 medical (including prescription drug),
dental and/or vision insurance, your coverage will continue through the last day
of the month in which your employment is terminated. Disability insurance
coverage ends on your last day worked. Reimbursement of premiums for COBRA
coverage with respect to medical (including prescription drug), dental and/or
vision insurance for the COBRA period, but not more than 24 months after your
active benefit coverage has ended, to the extent such premiums exceed the
premiums payable for similar coverage by active team members.

Retiree Medical

& Prescription Drug Plan

    

Eligibility criteria for continued medical and prescription drug coverage for
retirees:

 

(i) Hire date prior to 12/31/2001; (ii) at least 25 years of continuous service;
(iii) be at least age 55;

(iv) participant in Walgreens health plan; (v) retire in good standing; and (vi)
as of 1/1/2010, either (a) attained age 40 or (b) attained age and years of
service that total at least 50.

Company Paid Life Insurance      $5,000 of Company-paid life insurance continued
until 65th birthday, if enrolled in the Retiree Medical & Prescription Drug Plan
Retiree Walgreens Discount      Eligible Other Benefits     

•   Company-paid annual physical examination up to age 70

 

•   Continuation of preferred flight status within the United Airlines Mileage
Plus Program

 

* Final Termination Date will be adjusted to reflect any PTO/vacation taken that
is not yet reflected in Walgreens systems.



--------------------------------------------------------------------------------

EXHIBIT B

AFFIRMATION AND ADDITIONAL RELEASE

By my signature below, I hereby re-execute and affirm the Retirement Agreement
and Release originally signed by me on August 5, 2014 (the “General Release”).
Further, I hereby release and waive any and all claims described in the General
Release that exist or may exist on or prior to the date I sign this Affirmation
and Additional Release (this “Affirmation”), including, without limitation,
claims under the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act) (“ADEA”). I understand that
I (a) may not sign this Affirmation until on or after my Retirement Date and
(b) must return a signed copy of this Affirmation to the Company within 21 days
after my Retirement Date.

Employee, by his free and voluntary act of signing below, (i) acknowledges that
he has been given a period of at least twenty-one (21) days to consider whether
to agree to the terms contained herein, (ii) acknowledges that he has been
advised in writing to consult with an attorney prior to executing this
Affirmation, (iii) acknowledges that he understands that this Affirmation
specifically releases and waives all rights and claims Employee may have under
the ADEA on or prior to the date on which Employee signs this Affirmation, and
for valuable consideration to which he otherwise would not be entitled, and
(iv) agrees to all of the terms of this Affirmation and the General Release and
intends to be legally bound thereby.

Furthermore, Employee acknowledges that the promises and benefits provided for
in Section 3 of the General Release will be delayed until the General Release
and this Affirmation become effective, enforceable and irrevocable. This
Affirmation will become effective, enforceable and irrevocable on the eighth day
after the date on which it is executed by Employee. During the seven-day period
following the date on which Employee executes this Affirmation, Employee may
revoke his agreement to accept the terms of this Affirmation by indicating his
revocation in writing to the General Counsel of the Company. If Employee
exercises his right to revoke this Affirmation, Employee shall not be eligible
to receive and shall forfeit his right to receive any of the payments or
benefits provided in the General Release, and to the extent such payments or
benefits have already been made, Employee agrees that he will immediately
reimburse the Company for the amounts of such promises and benefits.

Terms not defined in this Affirmation shall have the same meaning as defined in
the General Release.

 

EMPLOYEE

 

Kermit Crawford Date: